DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 6 of claim 7 refers to “the spring” however “at least one spring” is referred to earlier, making it unclear what spring this is if more than one are present.  To overcome this rejection “the spring” can be changed to “each spring” as in line 5.
Claim 20 is indefinite because lines 11 and 14 recite “a first inner conduit” and lines 17 and 19 recite “a first outer conduit.”  This is unclear because different elements are being referred to by the same name.  To overcome this rejection the second instance of each conduit can be called a “second” conduit instead of another first one.  
Claim 20 is also indefinite because it recites multiple options for arrangements of the layers and conduits that can be chosen to produce embodiments that are not disclosed in this application (such as by choosing a mis-match of elements from sections (c) and (d)).  The claim should be re-written so that it is clear that the element is (d) is conditional based on what is chosen in (c).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poteau et al. (5,232,479).
Poteau et al. ‘479 teach a radial adsorber comprising a vessel (1), a vessel inlet (12), a vessel outlet (13), serially arranged adsorbent layers (A,B) of different materials placed between the inlet and the outlet, a bypass prevention seal (17) between the layers, an inner conduit (20A) for receiving air from the inlet and flowing it to the inside of the first layer, an outer conduit (21A,21B) for receiving air from the outside of the first layer and flowing it to the outside of the second layer, and a second inner conduit (20B) for receiving air from the inside of the second layer and flowing it to the outlet, wherein air flows through the layers radially (see figure 1, col. 2, lines 62-68, col. 3, lines 1-17).  The adsorber can be used in a PSA or TSA arrangement which will be understood by one skilled in the art to include parallel vessels that are used in alternating adsorption and regeneration steps so that product is continuously produced (col. 2, lines 27-29).
Claim(s) 1-3, 6 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohde et al. (4,698,072).
Rhode ‘072 teaches a radial adsorber comprising a vessel (1), a vessel inlet (4), a vessel outlet (5), serially arranged adsorbent layers (11,6) of different materials placed between the inlet and the outlet, a bypass prevention seal (9,14) between the layers, an inner conduit (20) for receiving air from the inlet and flowing it to the inside of the first layer, an outer conduit (21) for receiving air from the outside of the first layer and flowing it to the outside of the second layer, and a second inner conduit (15) for receiving air from the inside of the second layer and flowing it to the outlet, wherein air flows through the layers radially (see figure, col. 3, lines 50-65, col. 4, lines 52-65).  The adsorber can be used in a pre-purifier for an air fractionation plant (col. 5, lines 22-36).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poteau et al. ‘479.
Poteau et al. ‘479 disclose all of the limitations of the claim except that the system includes a feed compressor.  It is submitted that it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the arrangement of Poteau et al. ‘479 by using a compressor or any conventional device for providing a positive fluid flow through the adsorbers.  PSA systems require a device for producing a superatmospheric pressure to facilitate adsorption.
Allowable Subject Matter
Claims 8-15, 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 8, the prior art of record fails to disclose or suggest a motivation for the limitations in (i) that the outer conduit is positioned to receive fluid from an outer side to the second layer of material to guide the fluid to an other side of the third layer, or (ii) that the first inner conduit is positioned to receive fluid from an inner side of the second layer of material to guide the fluid to an inner side of the third layer, in combination with the other recited structural limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 4, 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose radial flow fluid treatment devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl